        Case 2:15-cv-00016-BLW Document 120 Filed 01/07/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  LONE WOLF DISTRIBUTORS, INC.
                                                  Case No. 2:15-cv-016-BLW

         Plaintiff,                               JUDGMENT

         v.

  BRAVOWARE, INC. and SOPCOM,
  INC.

         Defendants.


       This action, having been tried by a jury with Judge B. Lynn Winmill presiding,

and the Jury having reached a unanimous verdict as evidenced by the Special Verdict

Form (docket no. 118),

       NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED, that the plaintiff recover from the defendants, jointly and severally, the

amount of $37,500.00, with interest at the applicable legal rate.



                                                 DATED: January 7, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief U.S. District Court Judge




Judgment – page 1
